C. Allen, J.
1. The record does not show that the defendant was chosen collector of taxes. A motion to that effect was made, but it does not appear that it was carried. It would be equally consistent with the record to assume that the motion was defeated or postponed. An omission in a record cannot be supplied from conjecture; but only where the context shows clearly what words are to be added.
2. It not appearing that the defendant was duly chosen collector, he can only be treated as collector defacto. As such, he would be accountable to the town for the payment of taxes actually collected by him. He could not be heard to deny that such taxes were committed to him. Gen. Sts. c. 12, § 51. There is nothing in the statement of facts to show that the defendant, at any time while he was acting as collector, or after-wards, was able to collect the taxes in question. It does not appear that they were legally committed to him, or that he had power to enforce the payment of them by the persons assessed therefor, or that he could have collected them as he collected the other taxes. On the other hand, it appears that the persons who have not paid their taxes refused to pay them on the ground that the defendant had no legal authority to collect them. As to such taxes, and under such circumstances, the defendant cannot be held responsible under the statute. It is not necessary to decide what would be the rule of law under a different state of facts.
3. The action against the defendant as assessor cannot be maintained. In the first action, the plaintiffs have contended that the record may properly be construed to mean that the *473defendant was chosen collector. If he was so chosen, the primary mistake was that of the town clerk, in omitting to record the vote which was passed, and which it was his duty to record; and, in that case, the mistake of the board of assessors consisted only in erroneously assuming that the town clerk had done his duty with accuracy. There is nothing to show that this may not have been the actual state of facts. But even if we were at liberty to assume that in point of fact the defendant was not chosen collector, thus selecting the alternative most favorable to the maintenance of the second action, the mistake of the assessors, on that supposition, was not a want of integrity or fidelity, such as will subject them to an action in behalf of the town. Sherburne v. Fiske, 8 Cush. 264. Dillon Mun. Corp. (3d ed.) § 236. On either supposition, the defendant is not liable.

Judgments affirmed.